Citation Nr: 1402491	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  06-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected left foot arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Veteran presented sworn testimony during a hearing before a decision review officer in Waco, Texas.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2013 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a November 2013 supplemental statement of the case (SSOC).  

The August 2013 Board decision also remanded the issue of entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist.  In a November 2013 rating decision, service connection was granted for CTS of the left wrist and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

(The issue of entitlement to a TDIU is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

The Veteran's service-connected left foot disability is manifested by arthritis upon x-ray as well as pain and the required use of orthotic shoe inserts.  The Veteran has exhibited a normal gait and no significant limitation of motion was shown.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability rating for the Veteran's service-connected arthritis of the left foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

The Veteran's claim for a compensable initial rating for his service-connected left foot arthritis is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the January 2010 rating decision, the RO issued a letter in November 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  In the January 2010 rating action, the RO granted service connection for left foot arthritis and assigned a noncompensable (zero percent) disability rating.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been satisfied.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction obtained the Veteran's available service treatment records and post-service treatment records, and secured VA examinations in furtherance of his claim.  Accordingly, the Board finds that the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file, to the extent available.  38 C.F.R. § 3.159(c)(1)-(3).

Pertinent VA examinations with respect to the initial rating claim on appeal were obtained in October 2013, April 2012, and October 2009.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient for deciding the claim, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran has been assigned a noncompensable disability rating from April 15, 2009.  As discussed below, the Board concludes that a 10 percent disability evaluation is warranted for the entire claim period.  Thus, a staged rating is not appropriate for the Veteran's service-connected left foot arthritis.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence demonstrates that Veteran was diagnosed with mild degenerative changes to the left foot by x-ray in April 2009.  See the private treatment records dated April 2009.  Degenerative arthritis, pursuant to Diagnostic Code 5003, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, there is no diagnostic code which explicitly addresses range of motion of a foot.  Nevertheless, restricted motion of the foot was demonstrated in VA examinations dated October 2009, April 2012, and October 2013.

As will be discussed below, the evidence of record shows that the Veteran's left foot disability is primarily manifested by pain.  The Board finds that Diagnostic Code 5284 is most appropriate as it is a provision that is intended to cover a variety of foot disabilities not easily identified elsewhere in the rating schedule.  This describes the Veteran's service-connected left foot disability.  He has not suggested that the use of any other diagnostic code would be more appropriate.  Thus, the Board will rate the Veteran's left foot disability under Diagnostic Code 5284.

Under Diagnostic Code 5284, foot injuries productive of 'moderate' impairment are rated 10 percent disabling.  Foot injuries productive of 'moderately severe' impairment are rated as 20 percent disabling.  Foot injuries productive of 'severe' impairment are rated as 30 percent disabling.  Actual loss of the foot is rated as 40 percent disabling.

The Board notes that words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  Although the word 'moderate' is not defined in VA regulations, 'moderate' is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition, 871 (1988).  'Severe' is defined as "extremely intense."  See Id. at 1071.

For the reasons expressed immediately below, the Board finds that the Veteran's symptoms can be described as moderate and thus warrants the assignment of a 10 percent rating under Diagnostic Code 5284.

The Veteran was afforded a VA examination in October 2009 which documented no objective evidence of pain in the left foot on manipulation or rest.  There was no evidence of spasm, swelling, callus, or loss of strength.  Gait and station were normal and no ambulatory aids were noted.  No foot problems were reported by the Veteran or identified by the examiner.

VA treatment records dated in August 2010 documented the Veteran's complaint of left foot pain; he was prescribed orthotic shoe inserts.  A diagnosis of bilateral plantar fasciitis was also documented in VA treatment records.  See, e.g., the VA treatment record dated August 2009.

At the February 2011 RO hearing, the Veteran reported that the pain he experiences in his left foot is akin to "walking on hot coals."  He stated that "my left foot is the key thing that keeps me from doing anything...[I] can't hardly walk."

The Veteran was afforded a VA examination in April 2012, at which time he reported left foot pain at all times made worse with walking.  He stated that he takes Aleve and applies Voltaren gel as needed.  The examiner documented the Veteran's report of pain and stiffness in the entire left foot with no flare-ups.  The Veteran's gait was normal.  There were no sensory deficits documented in the left foot.  Range of motion findings were normal.  The examiner noted that the Veteran's left foot disability impacted his occupational functioning in that he was assigned different job duties due to decreased mobility and pain.  The examiner further noted that the Veteran's left foot symptoms had a mild effect on chores, shopping, and recreation.

Pursuant to the Board remand, another VA examination was conducted in October 2013.  The examiner noted that the Veteran was diagnosed with mild pes planus and onychomycosis in addition to plantar fasciitis and arthritis of the left foot.  Examination revealed that there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion/nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injuries.  The examiner indicated that the Veteran used an orthotic shoe insert in order to provide foot pain relief and support.  With respect to functional impact, the examiner reported that the osteoarthritis and plantar fasciitis of both feet adversely affected the Veteran's ability to stand/walk for prolonged periods; lift/carry heavy loads in excess of 25 pounds; squat/crouch/kneel/crawl; climb/work at heights; and work in dangerous environments.  He noted that "[i]t is unlikely that neuropathic symptoms such as 'pain and burning sensation' of the left foot are related to left foot arthritis or plantar fasciitis."  Pain was not demonstrated upon manipulation of the left foot.  In addition, swelling and tenderness to palpation were not observed.

Based on both the medical reports and the Veteran's own description of left foot pain as well as his use of orthotic shoe inserts, and affording him the benefit of the doubt, the Board finds that sufficient symptomatology has been identified to warrant the assignment of a 10 percent rating, indicative of 'moderate' disability.

The Board further considered the Veteran's entitlement to a higher disability rating.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  However, 'moderately severe' or 'severe' symptomatology is not demonstrated.  Specifically, October 2009, April 2012, and October 2013 VA examiners did not document instability, giving way, stiffness, locking, effusion, flare-ups, or inflammation in the left foot.  Moreover, impaired range of motion was not demonstrated upon VA examination or outpatient treatment.  Additionally, there is no evidence to suggest that the Veteran's left foot arthritis affects the motion of any joints, and the examination reports suggest that much of the Veteran's problems are due to disability other than the service-connected arthritis.  Notably, examination and treatment records indicated that the Veteran has a normal posture and gait.  Accordingly, a disability rating in excess of 10 percent is not warranted.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptoms of the Veteran's arthritis of the left foot, as described above, are contemplated by the rating criteria because these criteria encompass all symptoms of a foot disability and account for the combined severity of all such symptoms (i.e., moderate, moderately severe, severe, or total loss of use of the foot).  Also, even if it were found that the Veteran's left foot symptoms were not adequately contemplated by the diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected left foot arthritis.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In summary, for the reasons stated above, the Board finds that a 10 percent disability rating, but no higher, may be assigned for the Veteran's service-connected left foot arthritis.


ORDER

An initial disability rating of 10 percent is granted for arthritis of the left foot, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

After having considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's claim of entitlement to a TDIU must be remanded for additional action by the agency of original jurisdiction (AOJ).

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected arthritis of the left foot to 10 percent.  The AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of a 10 percent disability rating for his service-connected left foot arthritis.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To this end, the Board finds that, although the Veteran fails to meet the criteria for a schedular rating for entitlement to a TDIU, there is significant medical evidence which suggests he is unemployable due to the cumulative impact of his service-connected disabilities.  See the VA examination reports dated October 2013, April 2012, February 2012, and October 2009.  Accordingly, the Board finds that the Veteran's claim requires consideration of TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional development deemed necessary, the AOJ should address the Veteran's claim of entitlement to a TDIU in light of the newly assigned 10 percent rating for left foot arthritis.  If the benefit sought remains denied, the AOJ should refer the TDIU claim to the Director of Compensation and Pension Service for consideration of an extraschedular award pursuant to 38 C.F.R. § 4.16(b).

2.  Thereafter, if the Veteran's claim of entitlement to a TDIU continues to be denied, a SSOC should be issued and the matter should be returned to the Board after the Veteran has been given time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


